COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Ali Yazdchi v. Wells Fargo Bank, NA

Appellate case number:     01-18-01023-CV

Trial court case number: 2015-11585

Trial court:               215th District Court of Harris County

        Appellant has been declared a vexatious litigant and is subject to a prefiling order.
Although appellant’s who attempt to appeal pro se must obtain permission before filing an appeal,
the statute requiring permission is inapplicable if the appellant is represented by counsel.
See TEX. CIV. PRAC. & REM. CODE §§ 11.103(a), (d); 11.002(a). Appellant is represented by
retained counsel.
        On February 13, 2019, this Court notified appellant’s retained counsel that the filing fee
was past due. No response was filed. Appellant had filed a pro se statement of inability to afford
court costs on November 17, 2018, but at that time, he was represented by retained counsel, as
shown by the notice of appeal filed on November 9, 2018. Typically, if an appellant is represented
by counsel, the courts hold that appellant is not entitled to hybrid representation. See, e.g., In the
Interest of D.B., No. 02–18–00015–CV, 2018 WL 2324689, at *1 n.4 (Tex. App.— Fort Worth
May 22, 2018, pet. denied) (appellant who is represented by counsel has no right to hybrid
representation). The clerk’s record filed on February 26, 2019 contains no statement of inability,
and thus, it does not appear that appellant claimed indigence in the trial court.
         Accordingly, the Court may dismiss the appeal unless appellant notifies this Court in
writing on or before September 3, 2019 why appellant is unable to pay the filing fee or pays
the filing fee on or before September 3, 2019.

       It is so ORDERED.

Judge’s signature: _Justice Peter Kelly_________________________
                    Acting individually  Acting for the Court


Date: ___August 22, 2019__